DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5 lines 5-9, “the second range rate for the first measurement time that is multiplied by a difference in first measurement times for the second GNSS receiver and the first GNSS receiver” and “the second range rate for the second measurement time that is multiplied by a difference in the second measurement time for the first GNSS receiver and the first measurement time for the second GNSS receiver” lack antecedent basis in the claim. It is also unclear what is meant by “by a difference” in line 7.

Claim 14 recites similar language as claim 5 and is rejected for the same reasons. Further, it is unclear what the relationship between the “first time” and “associated first measurement time” in lines 5-6, and between the “second time” and “associated second measurement time” in lines 7-8, comprise. 
According to the specification, the first and second times are measurement times (paras. [0027]-[0028]). If the range rates are calculated in lines 3-4 using times other than the measurement times recited in lines 5-9, as suggested by the claim language, the synchronization would not appear to work. Examiner would recommend amending claim 14 to recite second range rates for second delta range measurements at first and second measurement times, as recited in claim 1.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 10 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 10 recites:
	- synchronizing the second delta range measurements with the first delta range measurements to create synchronized delta range measurements.
	This step falls within the mathematical concepts grouping(s) of abstract ideas enumerated in the 2019 PEG. Claim 10 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 10 further recites:
- receiving first delta range measurements and first measurement times from a first GNSS receiver, wherein a first measurement time indicates a time of measurement of a first delta range measurement; and
- receiving second delta range measurements and second measurement times from a second GNSS receiver, wherein a second measurement time indicates a time of measurement of a second delta range measurement.
These steps comprise insignificant extra-solution activity, i.e. data gathering.
These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include data gathering. The data gathering comprises merely receiving data. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 10 is therefore not patent eligible.

Claims 11 and 12 merely describe the format of the received data. Claims 13-17 merely recite further mathematical details of the abstract idea. Claim 18 recites detecting spoofing by comparing single differences for a plurality of GNSS measurements, which may be considered either a mathematical process or a concept performed in the human mind. These elements therefore do not integrate the abstract idea into a practical application or add significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 6480787 B2) in view of Kaplan (“Understand GPS Principles and Applications” pages 216-218).

Regarding claims 1, 10, 16, 19, and 20, Yoshikawa (US 6480787 B2) teaches [NOTE: limitations not taught by Yoshikawa are lined through] a system comprising: 
a first GNSS receiver (1A) that provides first 
a second GNSS receiver (1B) that provides second 
a processing unit (3-7, Fig. 1) that executes instructions that cause the processing unit to: synchronize the second 
calculate a single difference of the first  
As indicated by the lined through language above, Yoshikawa does not teach delta range measurements. Rather, Yoshikawa teaches measurements such as pseudorange, range rate, or clock bias. However delta range is a well-known type of GNSS measurement. For example see Kaplan section 5.7.2, pages 216-218. It would have been obvious to modify Yoshikawa by using delta range measurements because it is a simple substitution of one known type of GNSS measurement for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is synchronized delta range measurements.

Regarding claims 2 and 11, Yoshikawa’s first GNSS receiver and second GNSS receiver necessarily provide data within messages that are formatted according to some communication standard.  

Regarding claims 3 and 12, the communication standard is necessarily one of a standardized message format or a non-standardized message format.

Regarding claims 4 and 13, Yoshikawa teaches that the processing unit synchronizes the first range measurements and the second range measurements by calculating synchronized range measurements for the second range measurements (Figs. 2A-B, 3A-B, 4A-B; 4:49 – 5:11).  

Regarding claims 7 and 17, Yoshikawa teaches that the processing unit calculates the single difference by subtracting the synchronized range measurements from the first range measurements between the first GNSS receiver and the second GNSS receiver (3:53-63).
  
Regarding claim 8, Kaplan teaches that delta range measurements are made from carrier phase observables (“carrier Doppler phase measurements” pages 216-218).
  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 6480787 B2) in view of Kaplan (“Understand GPS Principles and Applications” pages 216-218) and further in view of Schipper (US 10094930 B2, cited on IDS).

Regarding claims 9 and 18, Yoshikawa does not teach that the processing unit is configured to detect spoofing of GNSS signals by comparing the single differences of the first delta range measurements and the synchronized delta range measurements from GNSS measurements from the plurality of GNSS satellites. Instead, Yoshikawa teaches performing navigation (7, Fig. 1).
However Schipper, in analgous art, teaches detecting spoofing by comparing differences of delta range measurements (abstract, Figs. 1, 3). It would have been obvious to further modify Yoshikawa in view of Schipper in order to detect spoofing.
  
Allowable Subject Matter

Claims 5, 6, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xie (US 7821454 B2) teaches detecting GPS measurement errors by comparing measured pseudoranges and delta pseudoranges (abstract, cover figure).
Ohev (US 11099277 B2) teaches synchronizing GNSS and inertial measurements (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648